Dismissed and Memorandum Opinion filed November 18, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00715-CV

                     MARSHAUN ROBINSON, Appellant
                                         V.
            TEXAS BOARD PARDONS AND PAROLES, Appellee

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-34153

               MEMORANDUM                         OPINION
      On September 2, 2014, appellant, an inmate appearing pro se, filed a notice
of appeal in an attempt to appeal the trial court’s order signed August 14, 2014,
sustaining a contest to appellant’s affidavit of indigence in the underlying
expunction suit. This court lacks jurisdiction over an interlocutory order sustaining
a contest to an affidavit of indigence. See Kossie v. Smith, No. 01–08–00065–CV,
2009 WL 618465 (Tex. App.—Houston [1st Dist.] March 9, 2009, no pet.) (mem.
op.) (dismissing attempted interlocutory appeal of order sustaining contest to
affidavit of indigence); Kilsby v. Mid-Century Ins. Co., No. 14-07-00981-CV, 2008
WL 889428 (Tex. App.—Houston [14th Dist.] Apr. 3, 2008, no pet.) (mem. op.)
(same).

      On September 4, 2014, we notified appellant that the appeal would be
dismissed for want of jurisdiction unless he filed a response with the clerk of this
court on or before September 19, 2014, demonstrating that this court has
jurisdiction over the appeal. Appellant filed two documents after our dismissal
notice issued. On September 17, 2014, he filed a motion seeking to proceed on
appeal without prepaying fees or costs. On September 26, 2014, appellant filed a
letter in response to the court’s notice that the clerk’s record had not been filed. In
his letter, appellant stated that the only additional document for the court’s record
was his motion for expunction, which he stated he recently sent to the court.

      On October 2, 2014, the court ordered a partial clerk’s record to determine
whether a final, appealable order or judgment had been signed. The partial record
was filed November 5, 2014, and the record confirms that the only orders signed
by the trial court were an order signed August 14, 2014, sustaining the contest to
appellant’s affidavit of indigence without prejudice to refiling with required proof,
an order signed September 8, 2014, granting a twenty-day extension of time to hear
a contest to appellant’s claim of indigence for appeal, and an order signed October
22, 2014, sustaining the contest to appellant’s claim of indigence and ordering him
to pay the costs of the appeal.

      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp. 39 S.W.3d 191, 195 (Tex. 2001). An interlocutory order may be
appealed only when allowed by statute. Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352 (Tex. 2001). There is no statutory grant of the right to
immediately appeal, before entry of final judgment, an order sustaining a contest to

                                          2
an affidavit of indigence. Kilsby, 2008 WL 889428 at *1.

      We lack jurisdiction over this attempted appeal and order it dismissed. We
deny appellant’s motion to proceed without prepaying fees or costs as moot.

                                 PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.




                                        3